COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




 
 
 
 
IN
  RE:  ANTONIO SEPEDA,
 
                    Relator.


 
 '
 
'
 
'
 
'
 
'


 
 
 
No. 08-02-00396-CV
 
AN ORIGINAL PROCEEDING
 
IN MANDAMUS




 
MEMORANDUM OPINION
 
Relator Antonio Sepeda
seeks a writ of mandamus compelling the trial judge to act on a motion for recusal.  There is
nothing in this record, however, to indicate that the trial judge has attempted
to act on any pending matter before ruling on the recusal
motion.  Cf. In re Rio Grande Valley
Gas Co., 987 S.W.2d 167, 179-80 (Tex. App.--Corpus Christi 1999, orig.
proceeding) (holding that once a recusal motion is
filed, the judge is precluded from taking any further action in a case other
than issuing an order of recusal or referral).  Therefore, the petition for a writ of
mandamus is denied.
 
SUSAN
LARSEN, Justice
January 30, 2003
 
Before Panel No. 3
Barajas, C.J., Larsen, and
Chew, JJ.